UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00042 DWS Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2014 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2014 Annual Report to Shareholders DWS Floating Rate Fund (On August 11, 2014, DWS Floating Rate Fund willbe renamed Deutsche Floating Rate Fund.) Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 30 Statement of Assets and Liabilities 32 Statement of Operations 33 Statement of Changes in Net Assets 34 Financial Highlights 38 Notes to Financial Statements 48 Report of Independent Registered Public Accounting Firm 49 Information About Your Fund's Expenses 50 Tax Information 51 Advisory Agreement Board Considerations and Fee Evaluation 56 Board Members and Officers 61 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. If affiliates of the Advisor participate in the primary and secondary market for senior loans, legal limitations may restrict the fund's ability to participate in restructuring or acquiring some senior loans. Bond and loan investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Floating rate loans tend to be rated below investment grade. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. In certain situations, it may be difficult or impossible to sell an investment at an acceptable price. As interest rates change, issuers of higher (or lower) interest debt obligations may pay off the debts earlier (or later) than expected causing the fund to reinvest proceeds at lower yields (or be tied up in lower interest debt obligations). The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 10 for more complete performance information. About Senior Loans Senior loans are loans made by large banks to corporations that usually either are not investment-grade or are unrated as borrowers, typically to finance a corporate acquisition or restructuring. These loans usually have the highest standing in a borrower’s capital structure, so the holders of the loan have first claim to the company’s cash flow and to proceeds from the sale of any company assets. The interest rate on a senior loan is adjustable and reflects a spread above a benchmark short-term lending rate, such as LIBOR. Banks that originate these loans typically limit their exposure by forming a syndicate with other lenders. Institutional investors, including mutual funds, insurance companies and hedge funds, typically provide a liquid secondary market. While less familiar to the investing public than high-yield bonds, the size of the senior loan market currently exceeds that of the high-yield corporate bond market. For the 12-month period ended May 31, 2014, DWS Floating Rate Fund provided a return of 3.24%, in comparison with the fund’s benchmark, the Standard & Poor’s and the Loan Syndications and Trading Association’s (S&P/LSTA) Leveraged Loan Index, which returned 4.36%, and the average fund in the Morningstar Bank Loan category peer group, which returned 3.90%. The fund’s fiscal period unfolded against a generally benign backdrop for below-investment-grade credit. With interest rates at historically low levels, investors sought yield in every corner of the markets, including leveraged loans. The economy was viewed as being mostly in an upward trend, even if progress was halting. In this vein, most blamed severe weather for the weak data flow in the winter of 2014. Sentiment with respect to loans was supported for much of the period by a consensus that interest rates were destined to head up given a mending economy and the prospect of the U.S. Federal Reserve Board (the Fed) beginning to unwind its extraordinarily accommodative monetary policy. The net result was that demand for loans at times outstripped supply, driven in large part by retail investor flows into mutual funds. In response to strong investor demand, the loan market grew substantially over the 12 months between May 31, 2013 and May 31, 2014, from $568 billion to $746 billion. In April and May of 2014, demand and supply appeared to come more into balance in the loan market. In the absence of rising Treasury yields, retail investors appeared to be more willing to accept interest rate risk, leading to moderate net outflows from floating rate mutual funds. As the period drew to a close, support for the loan market was being driven in large part by institutional demand via the formation of Collateralized Loan Obligations (CLOs), a vehicle that promotes leveraged loan ownership by institutions other than banks. Positive and Negative Contributors to Fund Performance Positive contributors in the portfolio included Avaya, Inc., a provider of telecommunication equipment and solutions to business enterprises. Avaya had seen its operating fundamentals challenged, but displayed improvement over the period, leading the loan price to rebound. Similarly, Clear Channel Communications, Inc., a leading radio broadcast and billboard company, also performed well as the company’s operations continued to stabilize after some earlier bumps in the road. The second lien loan for energy exploration firm Fieldwood Energy LLC performed well as investors were attracted to its high interest rate and call protection feature in a low-rate environment. "Sentiment with respect to loans was supported for much of the period by a consensus that interest rates were destined to head up given a mending economy." Negative contributors included Education Management LLC, a leading for-profit provider of post-secondary education. The loan price suffered as some of its competitors posted weak results, lowering expectations for the overall space. Weight Watchers International, Inc. has seen its results soften as its space has become more crowded and its marketing efforts have been subpar. We have confidence in our secured position and view the loan as attractive at recent price levels. Toys 'R' Us-Delaware, Inc., has continued to see its results impacted by online competition. In addition to carrying an attractive yield, the loan we hold is secured by specific collateral and we have maintained the position. Outlook and Positioning We believe conditions continue to support the investment case for senior loans. Monthly issuer defaults by principal balance for the institutional loan market have generally remained low by historical standards. That said, for the trailing 12 months ended May 31, 2014, defaults were 4.60% of loan balances, compared to 1.40% for the 12 months ended May 31, 2013. However, the uptick in defaults by volume was attributable almost entirely to the long-anticipated bankruptcy of one very large borrower, to which the fund had no exposure. In our view, loan fundamentals support a continued modest default rate over the next several quarters. This view is based on the ongoing, if moderate and sometimes uneven, improvement in overall economic conditions. In addition, borrowing costs remain low and companies generally display strong balance sheets. Should interest rates show signs of heading up from current low levels, demand from investors attracted to the floating rate feature of loans could strengthen notably. Portfolio Management Team James T. Anderson, Managing Director Portfolio Manager of the fund. Began managing the fund in 2007. — Joined Deutsche Asset & Wealth Management in 2006 after 25 years of experience in the corporate and leveraged credit markets. Prior to his current role, he served as the CIO for DB Advisors in the Americas and as the Global Head and CIO of High Yield Strategies. Prior to joining, he worked as Head of Flagship Capital Management, a subsidiary of Bank of America, as a specialty asset manager focused on below-investment-grade corporate credit investments. — Co-Head of Active Asset Management and Member of the Deutsche Asset & Wealth Management Global Client Group Executive Committee and the Asset Management CIO Executive Committee: New York. — AB from Dartmouth College. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2007. — Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. — Head of US Loan Portfolio Management, High Yield Strategies: New York. — BA from State University of New York, Albany; MBA from Pace University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team’s views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know LSTA is the Loan Syndications and Trading Association. The Standard & Poor’s and the Loan Syndications and Trading Association’s (S&P/LSTA) Leveraged Loan Index is an unmanaged, market-value-weighted total return index that tracks outstanding balance and current spread over LIBOR for fully funded term loans. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The fund’s Morningstar Bank Loan peer group consists of funds which primarily invest in floating rate bank loans instead of bonds. In exchange for their credit risk, these loans offer high interest payments that typically float above a common short-term benchmark such as the London Interbank Offered Rate, or LIBOR. Leveraged loans typically carry interest rates that reflect a spread above some reference rate, generally LIBOR (the London Interbank Offered Rate). Given the recent very low levels of short-term interest rates, in order to attract investors, many leveraged loans have incorporated LIBOR floors. A LIBOR floor requires that the reference rate applied to a loan meets a certain minimum regardless of actual LIBOR levels; however, the interest paid on such loans will not adjust upward until LIBOR rises above the level of the LIBOR floor. Performance Summary May 31, 2014 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 3.24% 8.58% 4.17% Adjusted for the Maximum Sales Charge (max 2.75% load) 0.40% 7.98% 3.76% S&P®/LSTA Leveraged Loan Index† 4.36% 9.53% 4.94% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 2.47% 7.79% 3.46% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 2.47% 7.79% 3.46% S&P®/LSTA Leveraged Loan Index† 4.36% 9.53% 4.94% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/14 No Sales Charges 3.29% 8.76% 4.35% S&P®/LSTA Leveraged Loan Index† 4.36% 9.53% 4.94% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/14 No Sales Charges 3.44% 8.89% 4.43% S&P®/LSTA Leveraged Loan Index† 4.36% 9.53% 4.94% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2013 are 1.14%, 1.90%, 1.01% and 0.83% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 Class A shares' growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on June 29, 2007. The performance shown for the index is for the time period of June 30, 2007 through May 31, 2014, which is based on the performance period of the life of the Fund. † The Standard & Poor's and the Loan Syndications and Trading Association's (S&P/LSTA) Leveraged Loan Index is an unmanaged, market-value-weighted total return index that tracks outstanding balance and current spread over LIBOR for fully funded term loans. Class A Class C Class S Institutional Class Net Asset Value 5/31/14 $ 5/31/13 $ Distribution Information as of 5/31/14 Income Dividends, Twelve Months $ Investment Portfolio as of May 31, 2014 Principal Amount ($) Value ($) Loan Participations and Assignments 91.5% Senior Loans** Consumer Discretionary 24.3% Academy Ltd., Term Loan, 4.5%, 8/3/2018 Air Distribution Technologies, Inc., First Lien Term Loan, 4.25%, 11/9/2018 AMC Entertainment, Inc., Term Loan, 3.5%, 4/30/2020 Armstrong World Industries, Inc., Term Loan B, 3.5%, 3/15/2020 August LuxUK Holding Company SARL, First Lien Term Loan, 5.0%, 4/27/2018 August U.S. Holding Company, Inc., First Lien Term Loan B, 5.0%, 4/27/2018 Autoparts Holdings Ltd., First Lien Term Loan, 6.5%, 7/28/2017 Bally Technologies, Inc., Term Loan B, 4.25%, 11/25/2020 BJ's Wholesale Club, Inc., First Lien Term Loan, 4.5%, 9/26/2019 Bombardier Recreational Products, Inc., Term Loan B, 4.0%, 1/30/2019 Boyd Gaming Corp., Term Loan B, 4.0%, 8/14/2020 Burlington Coat Factory Warehouse Corp., Term Loan B2, 4.25%, 2/23/2017 Caesars Entertainment Operating Co.: Term Loan B6, 5.4%, 1/26/2018 Term Loan B4, 9.5%, 10/31/2016 Calceus Acquisition, Inc., Term Loan, 5.0%, 1/31/2020 Capital Automotive LP, Term Loan B, 4.0%, 4/10/2019 Cequel Communications LLC, Term Loan B, 3.5%, 2/14/2019 Chrysler Group LLC: Term Loan B, 3.25%, 12/31/2018 Term Loan B, 3.5%, 5/24/2017 Clear Channel Communications, Inc., Term Loan B, 3.8%, 1/29/2016 Crown Media Holdings, Inc., Term Loan B, 4.0%, 7/14/2018 Cumulus Media Holdings, Inc., Term Loan, 4.25%, 12/23/2020 David's Bridal, Inc., Term Loan B, 5.0%, 10/11/2019 EMI Music Publishing Ltd., Term Loan B, 3.75%, 6/29/2018 Entercom Radio LLC, Term Loan B, 4.032%, 11/23/2018 Entravision Communications Corp., Term Loan, 3.5%, 5/29/2020 Four Seasons Holdings, Inc., First Lien Term Loan, 3.5%, 6/27/2020 Getty Images, Inc., Term Loan B, 4.75%, 10/18/2019 Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/2019 Gymboree Corp., Term Loan, 5.0%, 2/23/2018 Hargray Communications Group, Inc., Term Loan B, 4.75%, 6/26/2019 Harron Communications Corp.: Term Loan B, 3.5%, 6/15/2020 Term Loan B, 3.5%, 6/19/2020 Hillman Group, Inc., Term Loan B, 3.75%, 5/29/2017 Hilton Worldwide Finance LLC, Term Loan B2, 3.5%, 10/26/2020 Hubbard Radio LLC, Term Loan B, 4.5%, 4/29/2019 Hudson's Bay Co., First Lien Term Loan, 4.75%, 11/4/2020 IMG Worldwide Holdings LLC, First Lien Term Loan, 5.25%, 5/6/2021 ION Media Networks, Inc., Term Loan, 5.0%, 12/18/2020 J Crew Group, Inc., Term Loan B, 4.08%, 3/5/2021 JC Penney Corp., Inc., First Lien Term Loan, 6.0%, 5/22/2018 Jo-Ann Stores, Inc., Term Loan, 4.0%, 3/16/2018 Kate Spade & Co., Term Loan B, 4.0%, 4/9/2021 Landry's, Inc., Term Loan B, 4.0%, 4/24/2018 Lands' End, Inc., Term Loan B, 4.25%, 4/2/2021 Leonardo Acquisition Corp., Term Loan, 4.25%, 1/31/2021 Leslie's Poolmart, Inc., Term Loan, 4.25%, 10/16/2019 Libbey Glass, Inc., Term Loan B, 3.75%, 4/9/2021 Liberty Cablevision of Puerto Rico LLC: Term Loan B, 6.0%, 6/9/2017 Second Lien Term Loan, 10.0%, 6/8/2018 Lions Gate Entertainment Corp., Second Lien Term Loan, 5.0%, 7/17/2020 Live Nation Entertainment, Inc., Term Loan B1, 3.5%, 8/17/2020 MCC Iowa LLC, Term Loan H, 3.25%, 1/29/2021 Media General, Inc., Term Delay Draw, Term Loan B, 4.25%, 7/31/2020 Mohegan Tribal Gaming Authority: Term Loan A, 4.484%, 11/19/2018 Term Loan B, 5.5%, 11/19/2019 NEP/NCP Holdco, Inc.: Term Loan, 4.25%, 1/22/2020 Second Lien Term Loan, 9.5%, 7/22/2020 Nine Entertainment Group Pty Ltd., Term Loan B, 3.254%, 2/5/2020 Nine West Holdings, Inc., Term Loan B, 4.75%, 10/8/2019 Norcraft Companies LP, Term Loan, 5.25%, 12/13/2020 NYDJ Apparel LLC, Term Loan, 7.0%, 1/6/2020 Otter Products LLC, Term Loan B, 5.25%, 4/29/2019 Payless, Inc.: First Lien Term Loan, 5.0%, 3/11/2021 Second Lien Term Loan, 8.5%, 3/11/2022 Petco Animal Supplies, Inc., Term Loan, 4.0%, 11/24/2017 Pilot Travel Centers LLC: Term Loan B, 3.75%, 3/30/2018 Term Loan B2, 4.25%, 8/7/2019 Pinnacle Entertainment, Inc., Term Loan B2, 3.75%, 8/13/2020 Polymer Group, Inc., First Lien Term Loan B, 5.25%, 12/19/2019 Quebecor Media, Inc., Term Loan B1, 3.25%, 8/17/2020 Raycom TV Broadcasting, Inc., Term Loan B, 4.25%, 5/31/2017 Remy International, Inc., Term Loan B, 4.25%, 3/5/2020 Renfro Corp., Term Loan B, 5.75%, 1/30/2019 Sagittarius Restaurants LLC, Term Loan, 5.509%, 10/1/2018 Seminole Hard Rock Entertainment, Inc., Term Loan B, 3.5%, 5/14/2020 Seminole Tribe of Florida, Term Loan B2, 2.234%, 10/20/2017 Sesac Holdco II LLC, First Lien Term Loan, 5.0%, 2/8/2019 Springer Science+Business Media Deutschland GmbH, Term Loan B2, 5.0%, 8/14/2020 SRAM LLC, Term Loan B, 4.006%, 4/10/2020 Steak N' Shake Operations, Inc., Term Loan, 4.75%, 3/19/2021 Tempur-Pedic International, Inc., Term Loan B, 3.5%, 3/18/2020 The Men's Wearhouse, Inc., Term Loan B, 4.5%, 3/11/2021 Time, Inc., Term Loan B, 4.25%, 4/4/2021 Toys 'R' Us-Delaware, Inc.: Term Loan B2, 5.25%, 5/25/2018 Term Loan B3, 5.25%, 5/25/2018 Term Loan, 6.0%, 9/1/2016 Travel Leaders Group LLC, Term Loan B, 7.0%, 11/23/2018 Travelport LLC: Term Loan, 6.25%, 6/26/2019 Second Lien Term Loan, 9.5%, 1/29/2016 Tribune Co., Term Loan, 4.0%, 12/27/2020 Tropicana Entertainment, Inc., Term Loan, 4.0%, 11/27/2020 TWCC Holding Corp., Term Loan B, 3.5%, 2/13/2017 U.S. Finco LLC: First Lien Term Loan, 4.0%, 5/29/2020 Second Lien Term Loan, 8.25%, 11/30/2020 UCI International, Inc., Term Loan B, 5.5%, 7/26/2017 Village Roadshow Films (BVI) Ltd., Term Loan B, 4.75%, 11/21/2017 Vince LLC, Term Loan B, 6.0%, 11/4/2019 Visant Corp., Term Loan B, 5.25%, 12/22/2016 WaveDivision Holdings LLC, Term Loan B, 4.0%, 10/15/2019 WMG Acquisition Corp., Term Loan, 3.75%, 7/1/2020 Consumer Staples 6.6% Albertson's LLC: Term Loan B1, 4.25%, 3/21/2016 Term Loan B2, 4.75%, 3/21/2019 American Seafoods Group LLC, Term Loan B, 4.502%, 3/18/2018 Big Heart Pet Brands, Term Loan, 3.5%, 3/8/2020 California Pizza Kitchen, Inc., Term Loan, 5.25%, 3/29/2018 Centerplate, Inc., Term Loan A, 4.75%, 11/26/2019 Clearwater Seafoods LP, Term Loan B, 4.753%, 6/24/2019 CTI Foods Holding Co., LLC, First Lien Term Loan, 4.5%, 6/29/2020 Del Monte Foods, Inc.: First Lien Term Loan, 4.25%, 2/18/2021 Second Lien Term Loan, 8.25%, 8/18/2021 Fairway Group Acquisition Co., Term Loan, 5.0%, 8/17/2018 Focus Brands, Inc.: Term Loan, 4.25%, 2/21/2018 Second Lien Term Loan, 10.25%, 8/21/2018 Grocery Outlet, Inc., Term Loan B1, 5.5%, 12/10/2018 JBS U.S.A. Holdings, Inc., Term Loan, 3.75%, 9/18/2020 Luxlas Fund LP, Term Loan B, 4.583%, 8/14/2017 NBTY, Inc., Term Loan B2, 3.5%, 10/1/2017 New HB Acquisition LLC, Term Loan, 6.75%, 4/9/2020 NPC International, Inc., Term Loan B, 4.0%, 12/28/2018 Pinnacle Foods Finance LLC: Term Loan G, 3.25%, 4/29/2020 Term Loan H, 3.25%, 4/29/2020 Pinnacle Holdco SARL, Term Loan, 4.75%, 7/24/2019 Prestige Brands, Inc., Term Loan, 3.75%, 1/31/2019 Roundy's Supermarkets, Inc., Term Loan B, 5.75%, 3/3/2021 Sprouts Farmers Markets Holdings LLC, Term Loan, 4.0%, 4/23/2020 SUPERVALU, Inc., Term Loan B, 4.5%, 3/21/2019 U.S. Foods, Inc., Term Loan, 4.5%, 3/29/2019 Vogue International, Inc., Term Loan, 5.25%, 2/14/2020 Weight Watchers International, Inc.: Term Loan B1, 3.15%, 4/2/2016 Term Loan B2, 4.0%, 4/2/2020 Windsor Quality Food Co., Ltd., Term Loan B, 5.0%, 12/23/2020 Energy 5.3% Crestwood Holdings LLC, Term Loan B1, 7.0%, 6/19/2019 Crosby U.S. Acquisition Corp., First Lien Term Loan, 4.0%, 11/23/2020 Drillships Financing Holding, Inc., Term Loan B1, 6.0%, 3/31/2021 Dynamic Energy Services International LLC, Term Loan B, 9.5%, 3/2/2018 Fieldwood Energy LLC, Second Lien Term Loan, 8.375%, 9/30/2020 FTS International, Inc., Term Loan, 5.75%, 4/9/2021 MEG Energy Corp., Term Loan, 3.75%, 3/31/2020 Murray Energy Corp., First Lien Term Loan, 5.25%, 12/5/2019 NGPL PipeCo LLC, Term Loan B, 6.75%, 9/15/2017 Pipeline Supply & Service LLC: Term Loan B, 5.5%, 1/24/2020 Second Lien Term Loan, 9.5%, 7/28/2020 Ruby Western Pipeline Holdings LLC, Term Loan B, 3.5%, 3/27/2020 Samson Investment Co., Second Lien Term Loan, 5.0%, 9/25/2018 Sheridan Investment Partners II LP: Term Loan A, 4.25%, 12/16/2020 Term Loan B, 4.25%, 12/16/2020 Term Loan M, 4.25%, 12/16/2020 Sheridan Production Partners I LLC: Term Loan B2, 4.25%, 10/1/2019 Term Loan B2-1A, 4.25%, 9/25/2019 Term Loan B2-1M, 4.25%, 9/25/2019 Tallgrass Operations LLC: Term Loan B, 4.25%, 11/13/2018 Term Delay Draw, 4.75%, 11/13/2017 Walter Energy, Inc., Term Loan B, 7.25%, 4/2/2018 Western Refining, Inc., Term Loan B, 4.25%, 11/12/2020 Financials 7.3% ABC Supply Co., Inc., Term Loan, 3.5%, 4/16/2020 American Capital Holdings, Inc., Term Loan, 3.5%, 8/22/2017 AmWINS Group, Inc., Term Loan, 5.0%, 9/6/2019 Asurion LLC: Term Loan B1, 5.0%, 5/24/2019 Second Lien Term Loan, 8.5%, 3/3/2021 AWAS Finance Luxembourg 2012 SA, Term Loan, 3.5%, 7/16/2018 AWAS Finance Luxembourg SARL, Term Loan B, 3.5%, 6/10/2016 BATS Global Markets, Inc., Term Loan, 5.0%, 1/31/2020 Brand Energy & Infrastructure Services, Inc., Term Loan B, 4.75%, 11/26/2020 Clipper Acquisitions Corp., Term Loan B, 3.0%, 2/6/2020 CNO Financial Group, Inc., Term Loan B2, 3.75%, 9/20/2018 Cooper Gay Swett & Crawford Ltd., First Lien Term Loan, 5.0%, 4/16/2020 Cunningham Lindsey U.S., Inc., First Lien Term Loan, 5.0%, 12/10/2019 Duff & Phelps Investment Management Co., Term Loan B, 4.5%, 4/23/2020 Evergreen Acqco 1 LP, Term Loan, 5.0%, 7/9/2019 FGI Operating Co., LLC, Term Loan, 5.5%, 4/19/2019 Flying Fortress, Inc., Term Loan, 3.5%, 6/30/2017 Genworth Financial, Inc., Term Loan B, 6.5%, 7/1/2019 Grosvenor Capital Management Holdings LLP, Term Loan B, 3.75%, 1/4/2021 Guggenheim Partners LLC, Term Loan, 4.25%, 7/22/2020 Hub International Ltd., Term Loan B, 4.25%, 10/2/2020 Istar Financial, Inc.: Term Loan, 4.5%, 10/16/2017 Term Loan A2, 7.0%, 3/19/2017 LPL Holdings, Inc., Term Loan B, 3.25%, 3/29/2019 MCS AMS Sub-Holdings LLC, Term Loan B, 7.0%, 10/15/2019 Moneygram International, Inc., Term Loan B, 4.25%, 3/27/2020 Nuveen Investments, Inc., Term Loan, 4.151%, 5/15/2017 Ocwen Financial Corp., Term Loan, 5.0%, 2/15/2018 SAM Finance Lux SARL, Term Loan, 4.25%, 12/17/2020 Serta Simmons Holdings LLC, Term Loan, 4.25%, 10/1/2019 Starwood Property Trust, Inc., Term Loan B, 3.5%, 4/17/2020 USI, Inc., Term Loan B, 4.25%, 12/27/2019 Health Care 2.6% Alkermes, Inc., Term Loan, 3.5%, 9/18/2019 Amneal Pharmaceuticals LLC, Term Loan, 5.753%, 11/1/2019 Bright Horizons Family Solutions, Inc., Term Loan B, 3.75%, 1/30/2020 Community Health Systems, Inc.: Term Loan E, 3.477%, 1/25/2017 Term Loan D, 4.25%, 1/27/2021 DaVita, Inc.: Term Loan B2, 4.0%, 11/1/2019 Term Loan B, 4.5%, 10/20/2016 Education Management LLC, Term Loan C2, 4.25%, 6/1/2016 Healogics, Inc., First Lien Term Loan, 5.25%, 2/5/2019 JLL/Delta Dutch Newco BV, Term Loan, 4.25%, 3/11/2021 Lifepoint Hospitals, Inc., Term Loan B, 2.65%, 7/24/2017 Par Pharmaceutical Companies, Inc., Term Loan B2, 4.0%, 9/30/2019 Salix Pharmaceuticals Ltd., Term Loan, 4.25%, 1/2/2020 Surgical Care Affiliates, Inc.: Term Loan C, 4.0%, 6/29/2018 Term Loan B, 4.234%, 12/29/2017 Valeant Pharmaceuticals International, Inc.: Term Loan B, 3.75%, 2/13/2019 Term Loan B, 3.75%, 12/11/2019 VWR Funding, Inc., Term Loan, 3.4%, 4/3/2017 Industrials 18.5% Advantage Sales & Marketing, Inc.: First Lien Term Loan, 4.25%, 12/17/2017 Second Lien Term Loan, 8.25%, 6/18/2018 Alliance Laundry Systems LLC, Term Loan, 4.5%, 12/10/2018 American Airlines, Inc., Term Loan, 3.75%, 6/27/2019 Ancestry.com, Inc.: Term Loan B2, 4.0%, 5/14/2018 Term Loan B1, 4.5%, 12/28/2018 Apex Tool Group LLC, Term Loan B, 4.5%, 1/31/2020 ARSloane Acquisition LLC, Term Loan, 7.5%, 10/1/2019 AVSC Holding Corp., First Lien Term Loan, 4.5%, 1/24/2021 Blackboard, Inc., Term Loan B3, 4.75%, 10/4/2018 Booz Allen Hamilton, Inc., Term Loan, 3.75%, 7/31/2019 Brickman Group Ltd. LLC: First Lien Term Loan, 4.0%, 12/18/2020 Second Lien Term Loan, 7.5%, 12/17/2021 Brock Holdings III, Inc., Term Loan B, 6.0%, 3/16/2017 Buffalo Gulf Coast Terminals LLC, Term Loan, 5.25%, 10/31/2017 ClientLogic Corp., Term Loan, 6.977%, 1/30/2017 Coach America Holdings, Inc.: First Lien Term Loan, LIBOR plus 3.0%, 4/18/2015* Letter of Credit, LIBOR plus 5.75%, 4/21/2015* Commercial Barge Line Co., First Lien Term Loan, 7.5%, 9/23/2019 Connolly LLC, First Lien Term Loan, 5.0%, 1/29/2021 Crossmark Holdings, Inc.: First Lien Term Loan, 4.5%, 12/20/2019 Second Lien Term Loan, 8.75%, 12/21/2020 Delta Air Lines, Inc., Term Loan B, 3.5%, 4/20/2017 DynCorp International LLC, Term Loan B, 6.25%, 7/7/2016 Flexera Software LLC: First Lien Term Loan, 4.5%, 3/18/2020 Second Lien Term Loan, 8.0%, 3/18/2021 Garda World Security Corp.: Term Delay Draw, 4.0%, 11/6/2020 Term Loan B, 4.0%, 11/6/2020 Gardner Denver, Inc., Term Loan, 4.25%, 7/30/2020 Generac Power Systems, Inc., Term Loan B, 3.25%, 5/31/2020 Genpact International, Inc., Term Loan B, 3.5%, 8/30/2019 Grede LLC, Term Loan B, 5.732%, 5/2/2018 Greenway Medical Technologies, Inc.: First Lien Term Loan, 6.0%, 11/4/2020 Second Lien Term Loan, 9.25%, 11/4/2021 Hampton Rubber Co.: First Lien Term Loan, 5.0%, 2/28/2021 First Lien Term Loan, 5.0%, 3/27/2021 Second Lien Term Loan, 9.0%, 3/24/2022 Hertz Corp., Term Loan B, 3.75%, 3/12/2018 IG Investment Holdings LLC, First Lien Term Loan, 5.25%, 10/31/2019 Infor (U.S.), Inc.: Term Loan B3, 3.75%, 6/3/2020 Term Loan B5, 3.75%, 6/3/2020 Information Resources, Inc., Term Loan B, 4.75%, 9/30/2020 Inmar Holdings, Inc.: First Lien Term Loan, 4.25%, 1/27/2021 Second Lien Term Loan, 8.0%, 1/27/2022 Intelligrated, Inc., First Lien Term Loan, 4.5%, 7/30/2018 IQOR U.S., Inc.: Term Loan B, 6.0%, 4/1/2021 Second Lien Term Loan, 9.75%, 2/18/2022 Language Line LLC: Term Loan B, 6.25%, 6/20/2016 Second Lien Term Loan, 10.5%, 12/20/2016 Lineage Logistics Holdings LLC, Term Loan, 4.5%, 4/7/2021 Livingston International, Inc., First Lien Term Loan, 5.0%, 4/16/2019 Mirror Bidco Corp., Term Loan, 4.25%, 12/28/2019 Monitronics International, Inc., Term Loan B, 4.25%, 3/23/2018 Navios Partners Finance (U.S.), Inc., Term Loan B, 5.25%, 6/27/2018 Nortek, Inc., Term Loan, 3.75%, 12/31/2020 Orbitz Worldwide, Inc.: Term Loan B, 4.5%, 4/15/2021 Term Loan B, 4.5%, 9/25/2017 Term Loan C, 5.75%, 3/25/2019 Ozburn-Hessey Holding Co., LLC, Term Loan, 6.753%, 5/23/2019 P2 Upstream Acquisition Co.: First Lien Term Loan, 5.0%, 10/30/2020 Second Lien Term Loan, 9.0%, 4/30/2021 Ply Gem Industries, Inc., Term Loan, 4.0%, 2/1/2021 Polyconcept Investments BV, First Lien Term Loan, 6.0%, 6/27/2019 PRV Aerospace LLC, Term Loan B, 6.5%, 5/9/2018 Quikrete Holdings, Inc.: First Lien Term Loan, 4.0%, 9/28/2020 Second Lien Term Loan, 7.0%, 3/26/2021 Rexnord LLC, First Lien Term Loan B, 4.0%, 8/21/2020 Sabre, Inc.: Term Loan B, 4.25%, 2/19/2019 Term Loan, 4.5%, 2/19/2019 Serena Software, Inc., Term Loan, 7.5%, 4/14/2020 Silver II US Holdings LLC, Term Loan, 4.0%, 12/13/2019 Sophia LP, Term Loan B, 4.25%, 7/19/2018 SourceHov LLC, First Lien Term Loan, 5.25%, 4/30/2018 Southwire Co., Term Loan, 3.25%, 2/10/2021 STG-Fairway Acquisitions, Inc., Term Loan B, 6.25%, 2/28/2019 SumTotal Systems LLC, First Lien Term Loan, 6.25%, 11/16/2018 Sungard Availability Services Capital, Inc., Term Loan B, 6.0%, 3/25/2019 SurveyMonkey.com LLC, Term Loan B, 5.5%, 2/5/2019 Swift Transportation Co., Inc., Term Loan B2, 4.0%, 12/21/2017 Sybil Software LLC, Term Loan, 5.0%, 3/18/2020 Tank Holding Corp., Term Loan, 4.25%, 7/9/2019 TASC, Inc., Term Loan B, 6.5%, 5/30/2020 Transdigm, Inc., Term Loan C, 3.75%, 2/28/2020 TricorBraun, Inc., Term Loan B, 4.0%, 5/3/2018 TriNet Group, Inc.: Term Loan B1, 3.99%, 8/12/2016 Term Loan B2, 5.0%, 8/14/2020 U.S. Airways Group, Inc.: Term Loan B2, 3.0%, 11/23/2016 Term Loan B1, 3.5%, 5/23/2019 U.S. Security Holdings, Inc.: Term Delay Draw, 6.0%, 7/28/2017 Term Loan, 6.0%, 7/28/2017 United Airlines, Inc., Term Loan B, 3.5%, 4/1/2019 WASH Multifamily Laundry Systems LLC, Term Loan, 4.503%, 2/21/2019 Waste Industries U.S.A., Inc., Term Loan B, 4.25%, 3/17/2017 West Corp., Term Loan B8, 3.25%, 6/29/2018 WP CPP Holdings LLC, First Lien Term Loan, 4.75%, 12/27/2019 WTG Holdings III Corp.: First Lien Term Loan, 4.75%, 1/15/2021 Second Lien Term Loan, 8.5%, 1/15/2022 Information Technology 9.4% Answers Corp.: Term Loan B, 6.5%, 12/20/2018 Second Lien Term Loan, 11.0%, 6/19/2020 Aricent Technologies: First Lien Term Loan, 5.5%, 4/14/2021 Second Lien Term Loan, 9.5%, 4/14/2022 Arris Group, Inc., Term Loan B, 3.5%, 4/17/2020 Aspect Software, Inc., Term Loan B, 7.25%, 5/6/2016 Attachmate Corp.: First Lien Term Loan, 7.25%, 11/22/2017 Second Lien Term Loan, 11.0%, 11/22/2018 Avaya, Inc.: Term Loan B3, 4.727%, 10/26/2017 Term Loan B6, 6.5%, 3/30/2018 Blue Coat Systems, Inc., First Lien Term Loan, 4.0%, 5/31/2019 BMC Software Finance, Inc., Term Loan, 5.0%, 9/10/2020 CDW LLC, Term Loan, 3.25%, 4/29/2020 CommScope, Inc.: Term Loan B3, 2.727%, 1/21/2017 Term Loan B4, 3.25%, 1/26/2018 Dell, Inc., Term Loan B, 4.5%, 4/29/2020 Deltek, Inc.: First Lien Term Loan, 4.5%, 10/10/2018 Second Lien Term Loan, 10.0%, 10/10/2019 Epiq Systems, Inc., Term Loan B, 4.25%, 8/27/2020 Extreme Reach, Inc.: First Lien Term Loan, 6.75%, 2/10/2020 Second Lien Term Loan, 10.5%, 2/10/2021 FIDJI Luxembourg (BC4) SARL, Term Loan, 6.25%, 12/24/2020 First Data Corp.: Term Loan B, 4.15%, 3/24/2018 Term Loan, 4.15%, 3/24/2021 Freescale Semiconductor, Inc., Term Loan B4, 4.25%, 2/28/2020 Global Cash Access LLC, Term Loan B, 4.0%, 3/1/2016 Hyland Software, Inc., Term Loan B, 4.75%, 2/19/2021 iPayment, Inc., Term Loan B, 6.75%, 5/8/2017 Oberthur Technologies of America Corp., Term Loan B2, 4.5%, 10/18/2019 RP Crown Parent LLC, Term Loan, 6.0%, 12/21/2018 Sensus U.S.A., Inc.: First Lien Term Loan, 4.75%, 5/9/2017 Second Lien Term Loan, 8.5%, 5/9/2018 Spansion LLC: Term Loan, 3.75%, 12/19/2019 Term Loan B, 4.25%, 12/11/2018 Verint Systems, Inc., Term Loan, 3.5%, 9/6/2019 Materials 10.1% American Rock Salt Holdings LLC: Second Lien Term Loan, 4.75%, 5/16/2022 Second Lien Term Loan, 8.0%, 5/16/2022 Appvion, Inc., Term Loan, 5.75%, 6/28/2019 Arch Coal, Inc., Term Loan B, 6.25%, 5/16/2018 Ardagh Holdings U.S.A., Inc., Term Loan B, 4.25%, 12/17/2019 Axalta Coating Systems U.S. Holdings, Inc., Term Loan, 4.0%, 2/1/2020 AZ Chem U.S., Inc., Term Loan, 5.25%, 12/22/2017 Azure Midstream Energy LLC, Term Loan B, 6.5%, 11/15/2018 Berlin Packaging LLC, First Lien Term Loan, 4.75%, 4/2/2019 Berry Plastics Holding Corp., Term Loan D, 3.5%, 2/8/2020 BWAY Holding Company, Inc., Term Loan B, 4.5%, 8/7/2017 Caraustar Industries, Inc., Term Loan, 7.5%, 5/1/2019 Chemtura Corp., Term Loan B, 3.5%, 8/27/2016 CPG International, Inc., Term Loan, 4.75%, 9/30/2020 Exopack LLC, Term Loan B, 5.25%, 5/8/2019 Fairmount Minerals Ltd., Term Loan B2, 4.5%, 9/5/2019 Huntsman International LLC, Term Loan, 3.75%, 10/15/2020 Ineos U.S. Finance LLC, 6 year Term Loan, 3.75%, 5/4/2018 JMC Steel Group, Inc., Term Loan, 4.75%, 4/3/2017 MacDermid, Inc., First Lien Term Loan, 4.0%, 6/7/2020 Minerals Technologies, Inc., Term Loan B, 4.0%, 5/9/2021 Multi Packaging Solutions, Inc., Term Loan B, 4.25%, 9/30/2020 Nexeo Solutions LLC, Term Loan B, 5.0%, 9/8/2017 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/28/2019 Nusil Technology LLC, Term Loan, 5.25%, 4/7/2017 Oxbow Carbon LLC: Term Loan B, 4.25%, 7/19/2019 Second Lien Term Loan, 8.0%, 1/17/2020 Peabody Energy Corp., Term Loan B, 4.25%, 9/24/2020 Phibro Animal Health Corp., Term Loan B, 4.0%, 4/16/2021 Reynolds Group Holdings, Inc., Term Loan, 4.0%, 12/1/2018 Signode Industrial Group U.S., Inc., Term Loan B, 4.0%, 3/21/2021 Tata Chemicals North America, Inc., Term Loan B, 3.75%, 8/7/2020 TMS International Corp., Term Loan B, 4.5%, 10/16/2020 Tronox Pigments (Netherlands) BV, Term Loan, 4.0%, 3/19/2020 Tronox, Inc., Term Loan, 4.5%, 3/13/2020 U.S. Silica Co., Term Loan B, 4.0%, 7/17/2020 Unifrax Corp., Term Loan, 4.25%, 11/28/2018 Univar, Inc., Term Loan B, 5.0%, 6/30/2017 Vantage Specialty Chemicals, Inc., Term Loan B, 5.0%, 2/10/2019 Waupaca Foundry, Inc., Term Loan, 4.0%, 6/29/2017 WireCo WorldGroup, Inc., Term Loan, 6.0%, 2/15/2017 World Kitchen LLC, Term Loan B, 5.5%, 3/4/2019 Telecommunication Services 4.9% Alaska Communications Systems Holdings, Inc., Term Loan B, 6.25%, 10/21/2016 Alcatel-Lucent U.S.A., Inc., Term Loan C, 4.5%, 1/30/2019 Crown Castle Operating Co., Term Loan B2, 3.0%, 1/31/2021 DigitalGlobe, Inc., Term Loan B, 3.75%, 1/31/2020 Fibertech Networks LLC, Term Loan B, 4.0%, 12/18/2019 Genesys Telecom Holdings U.S., Inc.: Term Loan B, 4.0%, 2/7/2020 Term Delay Draw, 4.5%, 11/13/2020 Global Tel*Link Corp., First Lien Term Loan, 5.0%, 5/22/2020 Level 3 Financing, Inc.: Term Loan, 4.0%, 8/1/2019 Term Loan B, 4.0%, 1/15/2020 Mitel U.S. Holdings, Inc., Term Loan, 5.25%, 1/31/2020 NTELOS, Inc., Term Loan B, 5.75%, 11/8/2019 Securus Technologies Holdings, Inc., Term Loan, 4.75%, 4/30/2020 Syniverse Holdings, Inc., Term Loan B, 4.0%, 4/23/2019 Telesat LLC, Term Loan B2, 3.5%, 3/28/2019 Virgin Media Bristol LLC, Term Loan B, 3.5%, 6/5/2020 Windstream Corp.: Term Loan B3, 3.5%, 8/8/2019 Term Loan B4, 3.5%, 1/23/2020 Zayo Group LLC, Term Loan B, 4.0%, 7/2/2019 Utilities 2.5% Calpine Corp., Term Loan B1, 4.0%, 4/1/2018 EFS Cogen Holdings I, Inc., Term Loan B, 3.75%, 12/17/2020 Equipower Resources Holdings LLC: First Lien Term Loan, 4.25%, 12/21/2018 Term Loan C, 4.25%, 12/31/2019 Essential Power LLC, Term Loan B, 4.75%, 8/8/2019 Exgen Renewables I LLC, Term Loan, 5.25%, 2/8/2021 GIM Channelview Cogeneration LLC, Term Loan B, 4.25%, 5/8/2020 La Frontera Generation LLC, Term Loan, 4.5%, 9/30/2020 Star West Generation LLC, Term Loan B, 4.25%, 3/13/2020 Terra-Gen Power LLC, Term Loan B, 6.5%, 6/22/2017 Total Loan Participations and Assignments (Cost $2,986,901,050) Corporate Bonds 4.5% Consumer Discretionary 1.1% APX Group, Inc., 6.375%, 12/1/2019 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 MGM Resorts International, 7.75%, 3/15/2022 Netflix, Inc.: 5.375%, 2/1/2021 144A, 5.75%, 3/1/2024 Penske Automotive Group, Inc., 5.75%, 10/1/2022 Rent-A-Center, Inc., 4.75%, 5/1/2021 Sirius XM Holdings, Inc., 144A, 5.25%, 8/15/2022 SIWF Merger Sub, Inc., 144A, 6.25%, 6/1/2021 Sotheby's, 144A, 5.25%, 10/1/2022 Travelport LLC, 144A, 6.361%***, 3/1/2016 Consumer Staples 0.1% Chiquita Brands International, Inc., 7.875%, 2/1/2021 Energy 1.8% Halcon Resources Corp., 8.875%, 5/15/2021 Midstates Petroleum Co., Inc., 9.25%, 6/1/2021 Murphy Oil U.S.A., Inc., 144A, 6.0%, 8/15/2023 Newfield Exploration Co., 6.875%, 2/1/2020 Offshore Group Investment Ltd.: 7.125%, 4/1/2023 7.5%, 11/1/2019 Pacific Drilling SA, 144A, 5.375%, 6/1/2020 Sabine Pass Liquefaction LLC: 5.625%, 2/1/2021 5.625%, 4/15/2023 Ultra Petroleum Corp., 144A, 5.75%, 12/15/2018 Welltec A/S, 144A, 8.0%, 2/1/2019 Woodbine Holdings LLC, 12.0%, 5/15/2016 Health Care 0.0% Aviv Healthcare Properties LP, 6.0%, 10/15/2021 Industrials 0.3% ADT Corp., 6.25%, 10/15/2021 Florida East Coast Holdings Corp., 144A, 6.75%, 5/1/2019 General Cable Corp., 144A, 6.5%, 10/1/2022 Iron Mountain, Inc., 5.75%, 8/15/2024 Information Technology 0.2% VeriSign, Inc., 4.625%, 5/1/2023 Viasystems, Inc., 144A, 7.875%, 5/1/2019 Materials 0.8% Clearwater Paper Corp., 4.5%, 2/1/2023 FMG Resources (August 2006) Pty Ltd., 144A, 6.875%, 4/1/2022 Hecla Mining Co., 6.875%, 5/1/2021 Hexion U.S. Finance Corp., 6.625%, 4/15/2020 United States Steel Corp., 7.5%, 3/15/2022 Telecommunication Services 0.2% Intelsat Jackson Holdings SA, 144A, 5.5%, 8/1/2023 T-Mobile U.S.A., Inc.: 6.125%, 1/15/2022 6.5%, 1/15/2024 Total Corporate Bonds (Cost $142,254,182) Asset-Backed 1.0% Miscellaneous ALM VII Ltd., "D", Series 2012-7A, 144A, 5.228%***, 10/19/2024 Apidos CDO, "D", Series 2014-17A, 144A, 4.960%***, 4/17/2026 ARES CLO Ltd., "D", Series 2014-1A, 144A, 5.043%***, 4/17/2026 Carlyle Global Market Strategies Ltd., "E", Series 2014-1A, 144A, 4.686%***, 4/17/2025 Fairway Loan Funding Co., "B2L", Series 2006-1A, 144A, 4.026%***, 10/17/2018 Octagon Investment Partners XIX Ltd., "E", Series 2014-1A, 144A, 5.083%***, 4/15/2026 Washington Mill CLO Ltd., "E", Series 2014-1A, 144A, 5.077%***, 4/20/2026 Total Asset-Backed (Cost $30,138,866) Shares Value ($) Common Stocks 0.0% Consumer Discretionary Dex Media, Inc.* (Cost $62,722) Cash Equivalents 2.6% Central Cash Management Fund, 0.05% (a) DWS Variable NAV Money Fund, 0.19% (a) Total Cash Equivalents (Cost $85,663,707) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,245,020,527)† Other Assets and Liabilities, Net Net Assets The following table represents senior loans that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Coach America Holdings, Inc.* LIBOR plus 3.0% 4/18/2015 Coach America Holdings, Inc.* LIBOR plus 5.75% 4/21/2015 * Non-income producing security. **Senior loans in the Fund's portfolio generally are subject to mandatory and/or optional payment. As a result, the actual remaining maturity of senior loans in the Fund's portfolio may be substantially less than the stated maturities shown in this report. Senior loans pay interest at rates which vary based on prevailing interest rates, such as the prime rate offered by a major U.S. bank or LIBOR. Senior loans may include LIBOR floors, which is a minimum rate of interest paid by the borrower. Senior loans are shown at their current rate as of May 31, 2014. ***Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2014. † The cost for federal income tax purposes was $3,245,115,211. At May 31, 2014, net unrealized depreciation for all securities based on tax cost was $38,241. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $23,641,391 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $23,679,632. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CDO: Collateralized Debt Obligation. CLO: Collateralized Loan Obligation. LIBOR: London Interbank Offered Rate Prime Rate: Interest rate charged by banks to their most creditworthy customers. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (b) Loan Participations and Assignments $
